   Case: 3:18-cr-00017-TMR Doc #: 39 Filed: 07/07/20 Page: 1 of 2 PAGEID #: 157




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

UNITED STATES OF AMERICA

                Plaintiff                                     Case No. 3:18-cr-0017

                -vs-

JOSHUA LEAVELL                                                Judge Thomas M. Rose

                Defendant


          ENTRY AND ORDER DENYING DEFENDANT’S PRO SE MOTION
    FOR APPOINTMENT OF COUNSEL TO FILE A MOTION FOR COMPASSIONATE
                           RELEASE (DOC. 38)



         This matter comes before the Court pursuant to a letter, which the Court considers a pro
se Motion for appointment of counsel to file a Motion for compassionate release under 18 U.S.C.
§3582(c)(1)(A) (Doc. 38).
         In said Motion Defendant offers no argument as to why counsel is necessary except that
he is a prisoner and unable to afford one.
         Further Defendant offers absolutely no argument or evidence of any existing medical
issues upon which there could be a finding of “extraordinary or compelling reasons” by this
Court.
         There is no general constitutional right to appointed counsel in post-conviction
proceedings under 18 U.S.C. § 3582(c)(2). To be sure, the Court has discretion to appoint
counsel if the interest of justice so require. See generally, 18 U.S.C. §3006 A (providing
interests of justice standard for appointment of counsel in similar post-conviction proceedings).
Given that Mr. Leavell has not provided any evidence or argument of any stated medical issues,
appointment of counsel is not appropriate at this time. Said Motion is DENIED.
Case: 3:18-cr-00017-TMR Doc #: 39 Filed: 07/07/20 Page: 2 of 2 PAGEID #: 158




   IT IS SO ORDERED.


   July 7, 2020                   */Thomas M. Rose
                                    _______________________________
                                         Thomas M. Rose, Judge
                                       United States District Court
